Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
a) robot configuration that can acquire breathing data (claim 7)
b) load sensor system and stiffness sensor system (claim 10)
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because it encompasses a “transitory” form of the storage medium which is not patent eligible subject matter.  Amending claim 14 to recite “A non-transitory computer-readable storage medium…” will obviate this rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 6, term “medical instrument” lacks antecedent basis.  It appears that this claim was intended to depend from claim 5.  For the purposes of applying prior art, claim 6 will be interpreted as being dependent from claim 5.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

“control device” in claim at least claims 1, 11, and 12 (sufficient structure encompassing a computer or microcontroller (e.g. processor) with memory capacity as described in [0012] of the specification).
“load sensor system” and “stiffness sensor system” in claim 10 (sufficient structure encompassing one or more force, moment and/or bending sensors as described in paragraph [0035] of the specification).
“medical imaging device” in claim 11 (sufficient structure encompassing an X-ray device 2 as described in paragraphs [0054]-[0055] of the specification).

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-4, 7, 9-10, 12 and 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rabindran et al. (US 2020/0315721, hereinafter “Rabindran”).
As to claim 1, Rabindran discloses a medical engineering robot comprising: 
a movable instrument arm (e.g. 120, Fig.3, [0082], analogous arm shown as 610, Fig.21); 
a drive configured to move the instrument arm (instrument arm driven by motors, [0099]; and 
a control device connected to the drive for automatic control of a pose of the instrument arm (movement of instrument arm controlled by one or more processors, [0077]), 
wherein the control device is configured, by controlling the pose of the instrument arm relative to a respective examination object to be treated or to be examined by the robot, to bring the instrument arm automatically into contact with the examination object and to set a predetermined pose of the examination object (e.g. processor (e.g. 43, Fig.2) controls the pose of the instrument arm 610 that has been inserted through an incision and is in contact with the body wall, Fig.21, [0124], to move away from the patient to modify (“tenting”) the patient anatomy by changing size, shape and location of a defined surgical space, Fig.22 [0125],[0127]).
As to claim 2, the robot is configured, by active control of the instrument arm relative to the examination object, to counteract a deformation of the examination object (processor is capable of moving the instrument arm oppositely to stop modifying the patient anatomy, for example, when the procedure is completed, such opposite movement to “untent” the patient anatomy will counteract the deformation caused by the “tenting”).
	As to claim 3, the robot is configured to assess an ability for an instrument to reach a predetermined target region based on at least one predetermined geometrical criterion and to control the instrument arm in relation to the examination object as a function of the ability to reach the predetermined target region, in order to improve the reachability (processor is capable of determining (assessing) the ability to navigate the instrument arm to reach a target area while avoiding sensitive areas (areas to be avoided constituting a geometrical criterion), Fig.27, [0148]).
	As to claim 4, Rabindran further discloses: a medical instrument (e.g. instrument 630 and/or cannula 620, Fig.21, [0019], wherein the instrument arm is configured as the medical instrument or the medical instrument is fastened to the instrument arm (instrument 630 and/or cannula 620 can be considered as part of the instrument arm 610 or fastened to it).
As to claim 7, the robot is configured to acquire breathing data that specifies a respective current breathing phase of the examination object, and wherein the control device is configured to control the pose of the instrument arm as a function of the breathing data (processor can reposition the instrument arm in response to patient breathing, [0103], such response requiring input of “breathing data” in order to form the response).
As to claim 9, the control device contains a predetermined biomechanical model of at least a part of the examination object (models for estimating forces on the tissue due to tenting, [0178]) and is configured, by simulating a behavior of at least the part of the examination object under mechanical contact with the instrument arm, to automatically determine by the biomechanical model a pose of the instrument arm and/or a force to be exerted by the instrument arm on the examination object to set the predetermined pose of the examination object and to create corresponding control signals for the drive (instrument arm is controlled to move or limit motion by the controller in response to force estimation model of tissue or anatomy, [0138],[0178]).
As to claim 10, Rabindran further discloses: a load sensor system, a stiffness sensor system, or both a load and stiffness sensor system arranged on the instrument arm for determining a mechanical property of a part of the examination object in mechanical contact with the instrument arm (force sensors or force models can determine force between cannula and anatomy, [0138]), wherein the control device is configured to automatically determine the pose of the instrument arm and/or a force to be exerted by the instrument arm on the examination object for setting the predetermined pose of the examination object as a function of the mechanical property determined (processor control the movement or limiting of movement into certain positions as a function of the force measurements/estimations, [0138]).
	As to claim 12, Rabindran discloses a method for operating a medical engineering robot or a medical system, the method comprising: 
determining an intended pose of at least a part of a respective examination object (preparation for tenting the outer tissue 10, [0124]); 
automatically determining a pose of an instrument arm or the medical engineering robot or the medical system relative to the examination object and/or a force to be exerted by the instrument arm on the examination object for setting the intended pose of the examination object (processor determines the fixed line in space that the instrument arm/instrument must travel to move instrument away from the patient while using the software constrained remote center of motion control, [0126]); and 
automatically setting, by a control device of the instrument arm in accordance with the determined pose and/or the force to be exerted, the intended pose of the examination object (processor controls the instrument arm/instrument to move away from the patient (e.g. Figs.21,22) to modify the patient anatomy, Fig.22).
As to claim 14, Rabindran discloses a computer-readable storage medium having a computer program stored thereon, wherein the computer program, when executed by a computer of a medical engineering robot or a medical system, to cause the medical engineering robot or the medical system to (Rabindran discloses that the processor control can be implemented by any combination of hardware, software and firmware, [0087]):
determining an intended pose of at least a part of a respective examination object (preparation for tenting the outer tissue 10, [0124]); 
automatically determining a pose of an instrument arm or the medical engineering robot or the medical system relative to the examination object and/or a force to be exerted by the instrument arm on the examination object for setting the intended pose of the examination object (processor determines the fixed line in space that the instrument arm/instrument must travel to move instrument away from the patient while using the software constrained remote center of motion control, [0126]); and 
automatically setting, by a control device of the instrument arm in accordance with the determined pose and/or the force to be exerted, the intended pose of the examination object (processor controls the instrument arm/instrument to move away from the patient (e.g. Figs.21,22) to modify the patient anatomy, Fig.22).

Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Panescu et al. (US 2021/0030494, hereinafter “Panescu”).
As to claim 12, Panescu discloses a  method for operating a medical engineering robot or a medical system, the method comprising: 
determining an intended pose of at least a part of a respective examination object (the intended pose of an anatomy feature T1 (examination object) with respect to the distal tip 126 of an instrument arm 104 is determined from a preoperative model M, Fig.2B, [0051],[0058]); 
automatically determining a pose of an instrument arm or the medical engineering robot or the medical system relative to the examination object and/or a force to be exerted by the instrument arm on the examination object for setting the intended pose of the examination object (an intraoperative image E is obtained to determine a pose of the instrument arm 104 relative to the examination object T1, Fig.2C,2D, [0058]-[0059]); and 
automatically setting, by a control device of the instrument arm in accordance with the determined pose and/or the force to be exerted, the intended pose of the examination object (the control system (e.g. 116, Fig.1) corrects the preoperative model M using the intraoperative image E to set the intended pose of the examination object with respect to the distal tip 126—note corrected position T2 in Fig. 2D,2E, [0061]).
	As to claim 13, Panescu further discloses: determining a pre-interventional pose of the examination object in accordance with an image dataset created pre-interventionally for intervention planning of the examination object (the preoperative model M that shows the pose of examination object T1 is formed from an image dataset, [0024]), wherein the pre-interventional pose is determined as the intended pose of the examination object (as set forth in the “determining step” of claim 12, see above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 5, 6, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rabindran et al. (US 2020/0315721, hereinafter “Rabindran”) in view of Popovi (US 2015/0190204).
As to claim 5, Rabindran discloses that the medical instrument can be multiple tools (e.g. cannula 620 and instrument 630, Fig.21) of different types ([0120]), including ones that allow imaging of tissue ([0075]), but fails to provide an exhaustive list.  Popovi teaches, in a similar robotic system for manipulation of tools (see Fig.1), that the instrument (tool) guided by the robot can be one of a number of instruments including, but not limited to, a catheter and an endoscope (an endoscope constituting a tool for imaging) (see [0027]).  Since Rabindran is not limited to the type of tool used with the robotic arm and Popovi evidences contemplation in the art to use at least a catheter and/or an endoscope as the instrument, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a catheter and/or endoscope for the medical instrument of Rabindran for the mere reason of providing the desired functionality needed to perform the procedure.
As to claim 6, with the obvious use of at least an endoscope, as set forth above with respect to claim 5, at least a part of the medical instrument would be visible to x-rays (because of the metal materials in endoscopes, Popovi, [0003]).
As to claim 11, Rabindran discloses a medical engineering robot comprising: 
a movable instrument arm (e.g. 120, Fig.3, [0082], analogous arm shown as 610, Fig.21); 
a drive configured to move the instrument arm (instrument arm driven by motors, [0099]; and 
a control device connected to the drive for automatic control of a pose of the instrument arm (movement of instrument arm controlled by one or more processors, [0077]), 
wherein the control device is configured, by controlling the pose of the instrument arm relative to a respective examination object to be treated or to be examined by the robot, to bring the instrument arm automatically into contact with the examination object and to set a predetermined pose of the examination object (e.g. processor (e.g. 43, Fig.2) controls the pose of the instrument arm 610 that has been inserted through an incision and is in contact with the body wall, Fig.21, [0124], to move away from the patient to modify (“tenting”) the patient anatomy by changing size, shape and location of a defined surgical space, Fig.22 [0125],[0127]).
Rabindran fails to disclose a medical imaging device (i.e. rotational X-ray C-arm) in combination with the medical engineering robot, wherein the control device is configured to automatically control a pose of the instrument arm of the robot as a function of the data provided by the medical imaging device.  However, Popovi teaches use of a rotational X-ray C-arm imaging device in combination with a robotically controlled medical instrument to provide additional 2D and 3D images of the anatomy of interest to enhance visualization and trajectory planning of a surgical procedure (note X-ray imaging system 110 and robot 126/robot controller 178 in Fig.1, [0002],[0027]).  Popovi further teaches that the robot is controlled to move the instrument (e.g. endoscope) as a function of the X-ray imaging data (moved so as not to obscure the X-ray image and then returned to original position, [0045]) in order to prevent the instrument from obscuring image acquisition ([0045]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided an X-ray device in combination with the robot arm device of Popovi, and to coordinate relative control of the robot arm and X-ray device, as taught by Popovi, to enhance visualization and trajectory planning of an intended surgical procedure.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See references cited on the attached PTO-892.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P LEUBECKER whose telephone number is (571)272-4769. The examiner can normally be reached Generally, M-F, 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan T Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN P LEUBECKER/Primary Examiner, Art Unit 3795